Exhibit 10

NUCOR CORPORATION

SENIOR OFFICERS ANNUAL INCENTIVE PLAN

as amended and restated effective February 18, 2009



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I INTRODUCTION

   1 ARTICLE II DEFINITIONS    1  

2.1

   “Adjusted Net Earnings”    1  

2.2

   “Average Stockholders’ Equity”    1  

2.3

   “Beneficiary”    1  

2.4

   “Board”    1  

2.5

   “Change in Control”    1  

2.6

   “Change in Control Acceleration Event”    3  

2.7

   “Code”    3  

2.8

   “Company”    3  

2.9

   “Compensation”    3  

2.10

   “Committee”    3  

2.11

   “Deferral Account”    3  

2.12

   “Deferral Agreement”    3  

2.13

   “Deferral Amount”    4  

2.14

   “Deferral Incentive”    4  

2.15

   “Effective Date”    4  

2.16

   “Eligible Employee”    4  

2.17

   “Employee”    4  

2.18

   “Net Sales”    4  

2.19

   “Other Performance Criteria”    4  

2.20

   “Peer Group”    4  

2.21

   “Performance Award”    4  

2.22

   “Performance Period”    4  

2.23

   “Plan”    5  

2.24

   “Return on Average Stockholders’ Equity”    5  

2.25

   “Revenue Growth”    5  

2.26

   “Separation from Service”    5  

2.27

   “Stockholders’ Equity”    5  

2.28

   “Subsidiary”    5 ARTICLE III ADMINISTRATION    5 ARTICLE IV PERFORMANCE
AWARDS    6  

4.1

   Performance Awards.    6  

4.2

   Performance Award Payments.    8  

4.3

   Deferrals of Performance Awards.    8

 

i



--------------------------------------------------------------------------------

ARTICLE V MISCELLANEOUS    11  

5.1

   Amendment or Termination.    11  

5.2

   Assignability.    11  

5.3

   Source of Benefits.    11  

5.4

   No Promise of Continued Employment.    11  

5.5

   Applicable Law.    11  

5.6

   Code Section 409A.    12

 

ii



--------------------------------------------------------------------------------

NUCOR CORPORATION

SENIOR OFFICERS ANNUAL INCENTIVE PLAN

as amended and restated effective February 18, 2009

ARTICLE I

INTRODUCTION

Nucor Corporation hereby amends and restates in its entirety the Nucor
Corporation Senior Officers Annual Incentive Plan to read as set forth herein.
The purpose of the Plan is to provide annual incentive compensation to senior
officers based on the performance of Nucor Corporation consistent with the
“performance based compensation” requirements of Section 162(m) of the Code.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have meanings set forth
below unless the context clearly indicates otherwise:

2.1 “Adjusted Net Earnings” for a Performance Period means the consolidated net
earnings reported by the Company for the Performance Period in accordance with
generally accepted accounting principles, before reported extraordinary items,
but after charges or credits for taxes measured by income and Performance Awards
under this Plan and performance awards under the Nucor Corporation Senior
Officers Long-Term Incentive Plan.

2.2 “Average Stockholders’ Equity” for a Performance Period means the average of
the Stockholders’ Equity of the Company as of the last day of the immediately
preceding Performance Period and the last day of each month in the Performance
Period.

2.3 “Beneficiary” means the person or persons designated by an Eligible Employee
who are to receive any amounts payable under the Plan following the death of the
Eligible Employee.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Change in Control” means and includes the occurrence of any one of the
following events:

(a) individuals who, at the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director,



--------------------------------------------------------------------------------

without written objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
(as described in Rule 14a-11 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be an Incumbent Director;

(b) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (b) shall not be a Change in Control if it is the result of any
of the following acquisitions: (i) an acquisition directly by or from the
Company or any Subsidiary; (ii) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary,
(iii) an acquisition by an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in Section 2.5(c)); or

(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (i) more than
fifty percent (50%) of the total voting power of (x) the corporation resulting
from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”), is represented by the Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (ii) no person (other than (x) the Company, (y) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of twenty-five
percent (25%) or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of twenty-five percent (25%) or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Parent

 

2



--------------------------------------------------------------------------------

Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the foregoing criteria, a “Non-Qualifying
Transaction”).

2.6 “Change in Control Acceleration Event” means a Change in Control that also
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
under Section 409A of the Code.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Company” means Nucor Corporation, a Delaware corporation and any successor
thereto.

2.9 “Compensation” for a Performance Period means the annual base salary rate
payable to an Eligible Employee as of the beginning of the Performance Period,
before reduction pursuant to any plan or agreement between the Eligible Employee
and the Company or any Subsidiary whereby compensation is deferred, including,
without limitation, a plan whereby compensation is deferred in accordance with
Code Section 401(k) or reduced in accordance with Code Section 125. Compensation
shall not include any other form of compensation, whether taxable or
non-taxable, including, but not limited to, annual or long-term incentive
compensation, commissions, gains from the exercise or vesting of stock options,
restricted stock or other equity-based awards or any other forms of additional
compensation.

Notwithstanding the foregoing, in the event an Eligible Employee commences
participation in the Plan effective as of any day other than January 1 or if the
employment of an Eligible Employee is terminated during a Performance Period,
then in either of such events, the Eligible Employee’s Compensation for the
Performance Period shall be adjusted by multiplying such Compensation by a
fraction, the numerator of which is the number of days during the Performance
Period that the Eligible Employee was employed by the Company and participating
in the Plan, and the denominator of which is the total number of days in the
Performance Period.

2.10 “Committee” means all members of the Compensation and Executive Development
Committee of the Board who are “outside directors” of the Company within the
meaning of Section 162(m)(4)(C)(i) of the Code.

2.11 “Deferral Account” means the individual bookkeeping account maintained by
the Company for an Eligible Employee to record the Eligible Employee’s Deferral
Amounts and Deferral Incentive credits.

2.12 “Deferral Agreement” means the agreement or agreements entered into by an
Eligible Employee which specify the Eligible Employee’s Deferral Amount.

 

3



--------------------------------------------------------------------------------

2.13 “Deferral Amount” means the amount of a Performance Award that an Eligible
Employee elects to defer under a Deferral Agreement.

2.14 “Deferral Incentive” means the incentive amount the Company will credit to
an Eligible Employee’s Deferral Account pursuant to Section 4.3(b) based on the
Eligible Employee’s Deferral Amount.

2.15 “Effective Date” of this amended and restated Plan means February 18, 2009.

2.16 “Eligible Employee” means an Employee who is designated as the Chairman or
a Vice Chairman of the Board or the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, the President, an Executive Vice President
or a Vice President of the Company and any other Employee who is a senior
officer of the Company or a Subsidiary and designated by the Committee as an
Eligible Employee.

2.17 “Employee” means any person who is employed by the Company, including any
such person who also serves as a member of the Board.

2.18 “Net Sales” means the consolidated net sales reported by the Company for a
Performance Period in accordance with generally accepted accounting principles.

2.19 “Other Performance Criteria” means the relative or comparative achievement
of one or more of the following criteria, or such other criteria, as may be
determined by the Committee: (a) return on equity; (b) revenue growth;
(c) earnings before interest, taxes, depreciation and amortization; (d) earnings
before interest, taxes and amortization; (e) operating income; (f) pre- or
after-tax income; (g) cash flow; (h) cash flow per share; (i) net earnings;
(j) earnings per share; (k) return on invested capital; (l) return on assets;
(m) economic value added (or an equivalent metric); (n) stock price performance;
(o) total stockholder return; (p) improvement in or attainment of expense
levels; (q) improvement in or attainment of working capital levels; or (r) debt
reduction. Any of the Other Performance Criteria set forth above may measure
performance on a Company-wide basis or with respect to one or more business
units, divisions or Subsidiaries, and either in absolute terms, relative to the
performance of one or more similarly situated companies, relative to the
performance of an index covering a peer group of companies, or other external
measures of the selected performance criteria.

2.20 “Peer Group” for a Performance Period means a group of not less than five
(5) steel industry competitors designated by the Committee not later than ninety
(90) days after the beginning of the Performance Period.

2.21 “Performance Award” means the incentive compensation awarded and payable to
an Eligible Employee pursuant to Section 4.1 for a Performance Period.

2.22 “Performance Period” means the fiscal year of the Company beginning on
January 1 and ending on December 31.

 

4



--------------------------------------------------------------------------------

2.23 “Plan” means the Nucor Corporation Senior Officers Annual Incentive Plan,
as set forth herein and as amended from time to time.

2.24 “Return on Average Stockholders’ Equity” for a Performance Period means an
amount, expressed as a percentage, determined by dividing (a) the Company’s
Adjusted Net Earnings for the Performance Period by (b) the Company’s Average
Stockholders’ Equity for the Performance Period.

2.25 “Revenue Growth” for a Performance Period means the percentage increase in
the Company’s Net Sales for the Performance Period over the immediately
preceding Performance Period.

2.26 “Separation from Service” means the termination of an Eligible Employee’s
employment with the Company and its Subsidiaries, provided such termination also
constitutes a separation from service under Section 409A of the Code.

2.27 “Stockholders’ Equity” means the sum of (a) issued capital stock,
(b) additional paid-in capital and (c) earnings retained in the business and
reserves created by appropriations therefrom, minus the cost of treasury stock,
all as shown in the Company’s consolidated balance sheet.

2.28 “Subsidiary” means any corporation (other than the Company), limited
liability company, or other business organization in an unbroken chain of
entities beginning with the Company in which each of such entities other than
the last one in the unbroken chain owns stock, units, or other interests
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock, units, or other interests in one of the other entities in that
chain.

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have all of
the powers necessary to enable it to properly carry out its duties under the
Plan. Not in limitation of the foregoing, the Committee shall have the power to
construe and interpret the Plan and to determine all questions that shall arise
thereunder. The Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Committee may appoint such
agents, who need not be members of the Committee, as it may deem necessary for
the effective performance of its duties, and may delegate to such agents such
powers and duties as the Committee may deem expedient or appropriate that are
not inconsistent with the intent of the Plan. The decision of the Committee upon
all matters within its scope of authority shall be final and conclusive on all
persons.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

PERFORMANCE AWARDS

 

4.1 Performance Awards.

(a) Maximum Performance Awards. The maximum Performance Award that may be made
to an Eligible Employee for a Performance Period shall be three hundred percent
(300%) of the Eligible Employee’s Compensation for the Performance Period.
Seventy-five percent (75%) of the maximum Performance Award for a Performance
Period (i.e., 225% of the Eligible Employee’s Compensation for the Performance
Period) shall be available for award based on the Company’s Return on Average
Stockholders’ Equity or Other Performance Criteria selected by the Committee for
the Performance Period in accordance with Section 4.1(b). Twenty-five percent
(25%) of the maximum Performance Award for a Performance Period (i.e., 75% of
the Eligible Employee’s Compensation for the Performance Period) shall be
available for award based on the Company’s relative Revenue Growth for the
Performance Period in accordance with Section 4.1(c).

(b) Performance Awards Based on Return on Average Stockholders’ Equity (or Other
Performance Criteria Selected by the Committee). The maximum Performance Award
of two hundred twenty-five percent (225%) of each Eligible Employee’s
Compensation for a Performance Period shall be awarded under this Section 4.1(b)
if the Company’s Return on Average Stockholders’ Equity for the Performance
Period equals or exceeds twenty percent (20%) (or, if the Committee has selected
Other Performance Criteria for such Performance Period, the Company’s level of
performance under such Other Performance Criteria equals or exceeds the level of
performance designated by the Committee in writing during the first ninety
(90) days of the Performance Period required for the maximum Performance Award).
Not later than ninety (90) days after the beginning of each Performance Period,
the Committee shall designate, in writing, a threshold Return on Average
Stockholders’ Equity for the Performance Period of not less three percent
(3%) and not more than seven percent (7%) (or such other threshold Return on
Average Stockholders’ Equity or threshold level of performance under Other
Performance Criteria selected by the Committee for such Performance Period)
which must be achieved by the Company before any Performance Award may be made
under this Section 4.1(b) for the Performance Period. In the event the threshold
Return on Average Stockholders’ Equity (or threshold level of performance under
Other Performance Criteria) is achieved by the Company for a Performance Period,
a Performance Award of twenty percent (20%) (or other percentage selected by the
Committee during the first ninety (90) days of the Performance Period) of each
Eligible Employee’s Compensation for the Performance Period shall be awarded
under this Section 4.1(b). In the event the Return on Average Stockholders’
Equity (or the Company’s performance level under Other Performance Criteria
designated by the Committee) for a Performance Period exceeds the threshold
performance level for the Performance Period but is less than twenty percent
(20%) (or such other percentage or other level of performance under Other
Performance Criteria designated by the Committee for the award of the maximum
Performance Award for the Performance Period), the amount of the Performance
Award, expressed as a percentage of each Eligible Employee’s Compensation for
the Performance

 

6



--------------------------------------------------------------------------------

Period, under this Section 4.1(b) for the Performance Period shall be determined
by linear interpolation.

(c) Performance Awards Based on Relative Revenue Growth. Not later than ninety
(90) days after the beginning of each Performance Period, the Committee shall
designate, in writing, the amounts of the Performance Awards that will be made
to each Eligible Employee, expressed as a percentage of the Eligible Employee’s
Compensation for the Performance Period up to the maximum Performance Award of
seventy-five percent (75%) of the Eligible Employee’s Compensation that may be
awarded under this Section 4.1(c), for levels of Revenue Growth for the
Performance Period when ranked against the revenue growth of the members of the
Peer Group for the Performance Period, provided, however, the Committee’s
designation of the amount of the Performance Award for each rank shall provide
approximately linear progression from the minimum to the maximum award that may
be made under this Section 4.1(c). The Company’s Peer Group ranking under this
Section 4.1(c) and the corresponding annual Performance Awards shall be based on
the most recent four (4) fiscal quarters of available financial information for
a Peer Group member.

(d) Reduction or Forfeiture of Performance Awards. Notwithstanding the foregoing
provisions of this Section 4.1:

(i) if the Company has no reported net earnings for a Performance Period that
ends prior to a Change in Control, no Performance Awards will be made with
respect to the Performance Period; and

(ii) the Committee in its sole and exclusive discretion may reduce (including a
reduction to zero) the amount of the Performance Awards otherwise payable to
Eligible Employees under the Plan for a Performance Period that ends prior to a
Change in Control, provided the same percentage reduction is made to all of the
Performance Awards otherwise payable for the Performance Period.

(e) Performance Awards Following a Change in Control. The Performance Award due
for the Performance Period in which a Change in Control occurs shall not be less
than the amount determined by multiplying the greater of:

(i) the Performance Award for the Performance Period but calculated under
Section 4.1(a) based on the Company’s Return on Average Stockholders’ Equity or
Other Performance Criteria and the Company’s Revenue Growth relative to the Peer
Group, through the end of the calendar quarter immediately preceding the date of
the Change in Control; or

(ii) one hundred fifty percent (150%) of the Eligible Employee’s Compensation
for the Performance Period;

by a fraction, the numerator of which is the number of days during the
Performance Period prior to the date of the Change in Control during which the
Eligible Employee was employed by the Company and participating in the Plan, and
the denominator of which is (A) three hundred sixty-five (365), if the Eligible
Employee was employed by the Company and participating in the Plan as of the
first day of the Performance Period or (B) if the Eligible Employee commenced

 

7



--------------------------------------------------------------------------------

participation in the Plan after the beginning of the Performance Period, the
number of days from the date the Eligible Employee commenced participation in
the Plan through the last day of the Performance Period.

 

4.2 Performance Award Payments.

Subject to an Eligible Employee’s election in accordance with Section 4.3 to
defer the payment of a Performance Award, an Eligible Employee’s Performance
Award shall be paid by the Company to the Eligible Employee in cash, less
applicable payroll and withholding taxes, within thirty (30) days after the
later of (i) the completion of the independent audit of the Company’s financial
statements for the Performance Period or (ii) the date the Committee certifies
in writing the amount of Performance Awards payable under Section 4.1. In no
event, however, shall payment of a Performance Award be made later than two and
one-half (2 1 /2) months after the end of the Performance Period for the
Performance Award.

 

4.3 Deferrals of Performance Awards.

(a) Deferral Agreement. Each Eligible Employee may elect, by entering into a
Deferral Agreement with the Company, to defer any portion up to fifty percent
(50%) (in increments of ten percent (10%)) of the Performance Award otherwise
payable to the Eligible Employee for a Performance Period. To be effective to
defer the payment of a Performance Award, an Eligible Employee must complete and
return a Deferral Agreement to the Company in accordance with procedures
established by the Committee before the beginning of the Performance Period. For
the avoidance of doubt, an Employee who first becomes an Eligible Employee
during a Performance Period shall not be permitted to enter into a Deferral
Agreement for the deferral of a Performance Award for such Performance Period.
The amount of any Performance Award that is deferred pursuant to the Eligible
Employee’s Deferral Agreement is referred to in the Plan as the Deferral Amount.

An Eligible Employee’s Deferral Agreement shall be effective for one Performance
Period. Therefore, an Eligible Employee must complete and sign a Deferral
Agreement and return the agreement to the representative of the Company
designated by the Committee before the beginning of each Performance Period for
which a deferral of a Performance Award is intended to be made.

 

8



--------------------------------------------------------------------------------

(b) Deferral Accounts; Deferral Incentive. An Eligible Employee’s Deferral
Amount shall be converted to a number of common stock units determined by
dividing the Deferral Amount by the closing price at which shares of the
Company’s common stock are sold regular way on the New York Stock Exchange on
the date the Deferral Amount would otherwise be paid to the Eligible Employee.
Such common stock units shall be credited to a Deferral Account established and
maintained on the books and records of the Company. In the event an Eligible
Employee defers a Performance Award under the Plan, the Company shall credit a
Deferral Incentive in the form of additional common stock units to the Eligible
Employee’s Deferral Account. The number of common stock units comprising the
Deferral Incentive for an Eligible Employee shall be determined by multiplying
twenty-five percent (25%) by the number of common stock units resulting from the
conversion of the Eligible Employee’s Deferral Amount into common stock units.

(c) Dividend Equivalent Payments; Adjustments to Common Stock Units. The Company
shall pay to each Eligible Employee in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to shares of the Company’s common stock a dividend
equivalent payment equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the record date for such dividend
multiplied by the per share amount of the dividend.

In the event a dividend with respect to shares of the Company’s common stock
shall be declared and paid in additional shares or in the event the outstanding
shares of the Company’s common stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation or changed into or exchanged for cash or property or
the right to receive cash or property, then the Committee shall in its
discretion equitably adjust the common stock units credited to the Deferral
Accounts under the Plan to prevent substantial dilution or enlargement of the
rights of Eligible Employees under the Plan.

(d) Vesting. An Eligible Employee shall be fully vested in the portion of the
Eligible Employee’s Deferral Account attributable to the Eligible Employee’s
Deferral Amounts. An Eligible Employee shall become fully vested in the portion
of the Eligible Employee’s Deferral Account attributable to the Company’s
Deferral Incentives upon the earlier of (i) attainment of age fifty-five
(55) while employed by the Company or a Subsidiary, (ii) the date the Eligible
Employee dies or becomes disabled while employed by the Company or a Subsidiary,
or (iii) a Change in Control. In the event an Eligible Employee terminates
employment prior to a Change in Control and prior to attaining age fifty-five
(55) for any reason other than death or disability, the portion of the Eligible
Employee’s Deferral Account that is not vested shall be forfeited.

(e) Payment of Deferral Accounts. Subject to Section 5.6, the vested portion of
an Eligible Employee’s Deferral Account shall be paid to the Eligible Employee
no earlier than fifteen (15) days and no later than ninety (90) days after the
Eligible Employee’s Separation from Service. The form of payment shall be one
share of the Company’s common stock for each common stock unit and cash for any
fractional unit credited to the vested portion of the Deferral Account.

 

9



--------------------------------------------------------------------------------

In accordance with procedures established by the Committee, but in no event
later than the date an Eligible Employee enters into his or her first Deferral
Agreement with the Company under the Plan, the Eligible Employee may elect a
single sum payment of the Eligible Employee’s Deferral Account or payment in
installments over a term certain of not more than five (5) years. In the event
an Eligible Employee fails to make a valid method of payment election,
distribution of the Eligible Employee’s Deferral Account shall be made in a
single sum payment of shares of Company common stock and cash for any fractional
unit credited to the vested portion of the Deferral Account.

(f) Cancellation of Deferral Agreements and Payment Elections upon Change in
Control Acceleration Event. Notwithstanding the foregoing provisions of this
Section 4.3, upon a Change in Control Acceleration Event, (i) an Eligible
Employee’s Deferral Agreement shall be terminated and no portion of the
Performance Award due for the Performance Period in which the Change in Control
Acceleration Event occurs shall be deferred, (ii) any payment election made by
an Eligible Employee under Section 4.3(e) shall be null and void, and
(iii) subject to Section 5.6, the value of the Eligible Employee’s Deferral
Account shall be paid to the Eligible Employee in a single cash payment, less
applicable withholding taxes, within sixty (60) days following the Change in
Control Acceleration Event (the “CIC Payment Date”). The value of an Eligible
Employees’ Deferral Account for purposes of clause (iii) of the immediately
preceding sentence shall be equal to the number of common stock units credited
to the Eligible Employee’s Deferral Account as of the date of the Change in
Control Acceleration Event multiplied by the closing price at which shares of
the Company’s stock are sold regular way on the New York Stock Exchange on the
last trading day prior to the date of the Change in Control Acceleration Event.
In the event payment to an Eligible Employee is delayed beyond the CIC Payment
Date due to the requirements of Section 5.6, the amount due to such Eligible
Employee as of the CIC Payment Date shall be increased with interest at the
prime rate, as published in The Wall Street Journal, plus 1% per annum, from the
CIC Payment Date to the date the Eligible Employee receives payment of the
amount due.

(g) Payment Following Death. An Eligible Employee may designate and change at
any time the Beneficiary who is to receive distribution of the vested portion of
the Participant’s Deferral Account in the event of the Eligible Employee’s
death. Any such designation or change shall not be effective until received by
the representative of the Company designated by the Committee. If an Eligible
Employee has not properly designated a Beneficiary, if for any reason such
designation shall not be legally effective, or if the designated Beneficiary
shall predecease the Eligible Employee, then the Eligible Employee’s estate
shall be treated as the Beneficiary.

In the event of an Eligible Employee’s death prior to distribution of all common
stock units credited to the Eligible Employee’s Deferral Account, the Eligible
Employee’s Beneficiary shall receive a distribution of the vested portion of
such units (in the form of shares of Company common stock and cash for any
fractional unit credited to the Deferral Account) as soon as practicable
following the Participant’s death in a single sum payment.

 

10



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

 

5.1 Amendment or Termination.

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board, unless a Change in Control has previously occurred. If a
Change in Control occurs, the Plan shall not be subject to amendment, change,
substitution, deletion, revocation or termination in any respect which adversely
affects the rights of Participants.

 

5.2 Assignability.

Eligible Employees shall not alienate, assign, sell, transfer, pledge, encumber,
attach, mortgage, or otherwise hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder. No part of the amounts payable
hereunder shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance, nor
shall any person have any other claim to any benefit payable under this Plan as
a result of a divorce or the Eligible Employee’s, or any other person’s,
bankruptcy or insolvency.

 

5.3 Source of Benefits.

The Company shall make any cash payments due under the terms of this Plan
directly from its assets or from any trust that the Company may choose to
establish and maintain from time to time. Shares of the Company’s common stock
that may be issued under the Plan may be either authorized and unissued shares
or shares which have been reacquired by the Company. Nothing contained in this
Plan shall give or be deemed to give any Eligible Employee or any other person
any interest in any property of any such trust or in any property of the
Company, nor shall any Eligible Employee or any other person have any right
under this Plan not expressly provided by the terms hereof, as such terms may be
interpreted and applied by the Committee in its discretion.

 

5.4 No Promise of Continued Employment.

Nothing in this Plan or in any materials describing or relating to this Plan
grants, nor should it be deemed to grant, any person any employment right, nor
does participation in this Plan imply that any person has been employed for any
specific term or duration or that any person has any right to remain in the
employ of the Company.

 

5.5 Applicable Law.

The Plan shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

11



--------------------------------------------------------------------------------

5.6 Code Section 409A.

Notwithstanding anything in the Plan to the contrary, if any amount or benefit
that the Company determines would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Plan by reason of a Participant’s Separation from
Service, then to the extent necessary to comply with Code Section 409A:

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
seventh month following the Participant’s Separation from Service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the six
(6) month period immediately following the Participant’s Separation from Service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the seventh month following the Participant’s Separation
from Service and paid on the earlier of such dates, without interest, and the
normal payment or distribution schedule for any remaining payments or
distributions will commence.

IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, hereby certifies that the foregoing Nucor Corporation Senior Officers
Annual Incentive Plan has been authorized and approved by the Board.

 

NUCOR CORPORATION

/s/ Terry S. Lisenby

Terry S. Lisenby Executive Vice President and Chief Financial Officer

 

12